Citation Nr: 0725220	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a torn muscle of the right 
shoulder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left ankle sprain.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of torn cartilage of the bilateral 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) that determined that the 
requisite new and material evidence had not been received to 
reopen the previously denied claims of entitlement to service 
connection for residuals of a torn muscle of the right 
shoulder, residuals of a left ankle sprain, and residuals of 
torn cartilage of the bilateral knees.  

In June 2007, the veteran appeared at the RO for a Video 
Conference Board hearing before the undersigned Veteran's Law 
Judge sitting in Washington, D.C.  The transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen the previously denied claims of 
entitlement to service connection for residuals of a torn 
muscle of the right shoulder, residuals of a left ankle 
sprain, and residuals of torn cartilage of the bilateral 
knees.  In that regard, the Board notes that, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefit 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that, in the 
context of a claim to reopen, the Secretary must look at the 
basis for the denials in the prior decisions (in this case, 
the decisions of March 1984, March 1987, and September 2001), 
and respond with a notice which describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection which were found insufficient 
in the previous denials.

Although in October 2004 and September 2005 development 
letters and the March 2006 statement of the case, the veteran 
was provided with a basic description of what constitutes 
"new and material" evidence, he has yet to be provided with 
notice which fully complies with the newly-specified criteria 
as noted in Kent, supra (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denial).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claims for service 
connection for residuals of a torn muscle of the right 
shoulder, residuals of a left ankle sprain, and residuals of 
torn cartilage of the bilateral knees.  

Secondly, the veteran had been scheduled by the RO for a VA 
orthopedic examination in December 2006 for the purpose of 
assisting in the determination of whether the previously 
denied claims could be reopened.  The veteran failed to 
appear for the scheduled examination.  At the June 2007 Board 
hearing, however, the veteran indicated that he never 
received notice of the scheduled examination, but would be 
willing to participate in an examination if it were 
rescheduled.  The veteran's statements are corroborated by 
the note in the statement of the case that the address for 
the veteran might not be correct.

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A, includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  In light 
of the fact that the notice of the scheduled December 2006 VA 
examination may not have been sent to the veteran's correct 
address, it would be appropriate to allow the veteran another 
opportunity to appear for a VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ensure that the veteran is provided 
with notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which advises 
the veteran of the evidence and 
information necessary to reopen his 
previously denied claims (for service 
connection for residuals of a torn muscle 
of the right shoulder, residuals of a 
left ankle sprain, and residuals of torn 
cartilage of the bilateral knees), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claims for 
benefits, that is, service connection.  
The veteran should be advised of what 
constitutes new and material evidence 
sufficient to reopen the previously 
denied claims in the context of evidence 
of record at the time that the prior 
claims were finally denied.  Finally, the 
veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were insufficient at the time of 
the previous denials, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Verify the veteran's correct mailing 
address, and schedule him for a VA 
examination by a physician skilled in the 
diagnosis and treatment for shoulder, 
ankle, and knee disabilities, to 
determine whether the veteran has a 
current right shoulder disability, left 
ankle disability, and bilateral knee 
disability and, if found, whether they 
bear any relationship to service.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner should 
indicate that the claims file was, in 
fact, made available for review and 
reviewed in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must address the 
following medical question with 
respect to each disability:
Is it at least as likely as not that 
any right shoulder, left ankle, or 
bilateral knee disabilities found are 
related to service on any basis?  The 
examiner should provide a complete 
rationale for any opinion expressed.  

3.  After verifying that all of the 
requested development has been completed, 
review the veteran's request to reopen 
the previously denied claims for service 
connection for residuals of a torn muscle 
of the right shoulder, residuals of a 
left ankle sprain, and residuals of torn 
cartilage of the bilateral knees.  Should 
any benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

